In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00194-CV

IN THE INTEREST OF B.D., J.D., AND          §   On Appeal from the 233rd District
B.D., CHILDREN                                  Court
                                            §
                                                of Tarrant County (233-538935--13)
                                            §
                                                October 28, 2021
                                            §
                                                Memorandum Opinion by Chief Justice
                                                Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                           By /s/ Bonnie Sudderth
                                            Chief Justice Bonnie Sudderth